


110 HCON 272 IH: Urging the United States Government to

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 272
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Fortenberry (for
			 himself and Mr. McCaul of Texas)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Urging the United States Government to
		  initiate a diplomatic surge to foster security and stability in the Middle East
		  by engaging international stakeholders and governments throughout the region to
		  curtail destabilizing influences, help prevent the spread of violence, address
		  humanitarian concerns, and enhance prospects for security, political, and
		  economic progress in Iraq.
	
	
		Whereas United States troops have created significant
			 military momentum, achieved security gains, and the window of opportunity made
			 possible by their valor, commitment, and steadfast competence must be matched
			 immediately by equally vigorous diplomatic efforts;
		Whereas a peaceful, stable, self-governing Iraq with
			 effective institutions of representative government is in the best interest of
			 all nations and securing the best possible outcome for the Iraqi people depends
			 upon the active commitment of responsible regional and international
			 stakeholders;
		Whereas the United States Government has played a pivotal
			 role in facilitating 5 regional conferences of Middle Eastern nations to
			 encourage greater security, economic and political support for the sovereign
			 nation of Iraq, and these conferences have yielded some successes, including
			 the International Compact for Iraq, a 5-year national plan that
			 includes benchmarks and mutual commitments from both Iraq and the international
			 community, all with the aim of helping Iraq on the path towards peace, sound
			 governance, and economic progress;
		Whereas the United Nations re-entered Iraq subsequent to
			 the tragic bombing of the United Nations Headquarters in Baghdad on August 19,
			 2003;
		Whereas the following initiatives have been taken by
			 regional governments to help promote stability in Iraq:
			(1)The Government of Egypt hosted a regional
			 meeting in Sharm El-Sheikh on May 3 through 4, 2007, which led to the adoption
			 of the International Compact for Iraq;
			(2)The Gulf States
			 and the United States have renewed security discussions under the framework of
			 the Gulf Cooperation Council plus Egypt and Jordan, and developed a new Gulf
			 Security Initiative;
			(3)The Government of Jordan hosted and
			 facilitated meetings between United States officials and Iraqi leaders aimed at
			 resolving political disputes and created the Jordan International Police
			 Training Center (JIPTC), which has prepared more than 30,000 Iraqi cadets since
			 2003 with approximately $100,000,000 in United States funding;
			(4)Saudi officials
			 have strengthened border control efforts and are seeking to implement a
			 significant border security infrastructure improvement program; and
			(5)Iraqi Prime Minister Nouri al Maliki and
			 Turkish Prime Minister Recept Tayyip Erdogan signed a memorandum of
			 understanding on countering terrorism and the Government of Turkey recently
			 hosted a multilateral dialogue on Iraq in Istanbul;
			Whereas ongoing challenges remain to securing a stable
			 Iraq, including the propensity of Iran to undermine broader regional stability
			 by providing both weapons and training to insurgents seeking to destabilize
			 Iraq;
		Whereas international donors have pledged an estimated
			 $18,700,000,000 to $20,700,000,000 in grants and loans for Iraq reconstruction
			 but have only committed approximately $4,300,000,000 and disbursed about
			 $1,400,000,000 to the United Nations and World Bank trust funds for
			 Iraq;
		Whereas there are over 2,000,000 Iraqi refugees throughout
			 the region, including an estimated 100,000 in Egypt; 200,000 in the Gulf
			 States; 54,000 in Iran; 750,000 in Jordan; 40,000 in Lebanon; 1,200,000 in
			 Syria; and 10,000 in Turkey; and
		Whereas 40 nations, including 16 Arab nations, gathered to
			 re-launch the Middle East peace process in Annapolis, Maryland, on November 27,
			 2007, which should create multiple opportunities to settle disputes throughout
			 the region and provide additional momentum for more effective multilateral
			 collaboration to help achieve a genuine and durable peace in Iraq: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes the effort of local community
			 leaders in Iraq to promote reconciliation;
			(2)commends the United Nations for re-engaging
			 in Iraq, and urges further efforts to encourage all United Nations Member
			 States to embrace the cause of a stable, secure, and free Iraq;
			(3)urges the President, Secretary of State
			 Rice, and the United States Ambassador to Iraq heighten their considerable
			 efforts to encourage the Iraqi Government to build on foundations of regional
			 reconciliation to make substantial progress on national reconciliation;
			(4)urges the President and the Secretary of
			 State to prioritize diplomatic efforts to—
				(A)engage Iraq’s neighbors to assist in
			 securing Iraq’s borders; and
				(B)engage regional stakeholders in an effort
			 to prevent terrorist organizations or elements from de-stabilizing the region;
				(5)urges the President, the Secretary of
			 State, and the United States Permanent Representative to the United Nations to
			 work with their counterparts from United Nations Member States, governments of
			 the European Union, the Secretary General of the United Nations and the
			 Presidency of the Council of the European Union to—
				(A)promote interest by the international
			 community in the success of Iraq as an independent sovereign nation and enhance
			 the effectiveness of the International Compact for Iraq;
				(B)urge the nations and international bodies
			 that since 2003 have pledged donations to Iraq to fulfill those pledges;
			 and
				(C)encourage additional international
			 investment and trade in Iraq’s economy;
				(6)declares that—
				(A)the burgeoning number of internally
			 displaced persons within Iraq and exodus of refugees from Iraq into neighboring
			 Middle East countries is a cause for increasing concern; and
				(B)the United States should engage the
			 Government of Iraq, neighboring and regional governments, and the international
			 community, as appropriate, including multilateral development institutions, the
			 United States High Commissioner for Refugees, and nongovernmental organization
			 programs addressing the needs of Iraqi refugees to assess the adequacy of
			 existing mechanisms and funding levels to assist the safe movement of Iraqi
			 refugees in the Middle East region and capacity of regional governments to
			 absorb current levels of refugee influx, and to provide recommendations to
			 enhance such capacities to meet the urgent needs of Iraqi refugees; and
				(7)urges the Secretary of State to direct the
			 Internally Displaced Persons Task Force similarly to undertake an immediate
			 assessment of the adequacy of the United States Government’s contribution to
			 addressing the urgent needs of Iraqi displaced persons and to provide
			 recommendations to enhance such capacities to meet those needs.
			
